 1   Richard A. Beshwate, Jr., Esq., (SBN 179782)
     LAW OFFICES OF RICHARD A. BESHWATE, JR.
 2   1330 “L” Street, Suite D
     Fresno, CA 93721
 3   Phone: (559) 266-5000
     Email: attybesh@gmail.com
 4

 5   Attorney for Defendant
     GEORGE BOONE
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   Case No.: 1:15-CR-00354 LJO-SKO-2
12                Plaintiff,                     ORDER FOR TEMPORARY RELEASE
                                                 AND TRANSPORTATIONTO
13   v.                                          DELANCEY STREET, SAN FRANCISCO
14   GEORGE BOONE,
15                Defendant.
16

17
            IT IS HEREBY ORDERED that defendant GEORGE BOONE, Fresno County
18

19   Sheriff’s Booking No. 1918044; Personal ID No. 7074243 shall be released to Teri
20
     Rothschild, Investigator, from the Fresno County Jail in Fresno, California, on
21
     AUGUST 13, 2019, at 5:00 a.m. Ms. Rothschild will then transport Mr. Boone directly
22

23   to the Delancey Street Foundation program located at 600 Embarcadero in San
24
     Francisco, California, for an intake interview. If accepted, Mr. Boone will stay at
25
     Delancey Street and abide by all rules of the program. If not accepted, Ms. Rothschild
26
27   will return Mr. Boone directly to the Fresno County Jail by no later than 9:00 p.m. on
28
 1   August 13, 2019. All previous imposed terms and conditions of supervised release shall
 2
     remain in full force and effect.
 3

 4
     IT IS SO ORDERED.
 5
        Dated:   August 2, 2019                   /s/ Lawrence J. O’Neill _____
 6                                        UNITED STATES CHIEF DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
